Reed, J.,
delivered the opinion of the court.
Appellant was convicted on a charge of unlawfully selling intoxicating liquors, and as punishment therefor was sentenced to imprisonment in the county jail for six months.
We find that appellant was given a fair trial, that the court did not commit.any error in the trial, and that the verdict of guilty is supported by the evidence.
. The statute under which the indictment was returned is chapter'214 of the Laws of 1912. The' punishment therein provided for the first conviction for an offense committed after the passage of the law is a fine of not less than fifty dollars nor more than five hundred dollars, and imprisonment in the county jail'for not less than one week nor more than three months. If the conviction is for an offense under the statute committed after a conviction and punishment for a former offense thereunder, then the punishment is by a fine of not less than one hundred dollars nor more than five hundred dollars, and by imprisonment in the county jail not less than sixty days nor more than six months.
In this case the indictment does not charge a former conviction of the offense. Appellant was charged, tried, and convicted as for a first offense. The court should not have sentenced appellant to imprisonment for six months. Under the statute, the imprisonment could not have been for a longer term than three months.
*486The case is affirmed, and is remanded for the purpose only of resentencing appellant.

Affirmed and remanded.